Citation Nr: 0501203	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected lumbosacral sprain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1993 to February 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks an increased evaluation for his service-
connected lumbosacral sprain, currently evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5295.  

He essentially contends that his service-connected 
lumbosacral sprain is more severe than contemplated by the 10 
percent rating currently assigned under DC 5295.  

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

Under VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

The assistance provided by VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the instant case, the Board believes that the most recent 
VA examination of record, conducted in December 2001, did not 
adequately address the degree of functional loss experienced 
by the veteran in his back due to pain or other symptoms.  

The December 2001 VA medical examiner noted the veteran 
reported having chronic back pain.  The report indicated the 
veteran's forward flexion was limited to 70 degrees for right 
and left lateral bending.  His rotation was described as 
possible to full degrees of normal.  

The veteran was diagnosed with minimal right convex scoliosis 
of the left spine.  The VA examiner failed to discuss the 
veteran's limitation of motion and functional loss in terms 
of pain, pain on motion, incoordination, weakness and 
fatigability.  

Having reviewed the complete record, and considering the 
December 2001 VA examiner's failure to consider limitation of 
motion and functional loss due to pain, pain on motion, 
incoordination, weakness, and fatigability as set forth in 
DeLuca, the Board finds that further development is warranted 
before the veteran's claim can be adjudicated.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his lumbosacral sprain.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should afford the veteran an 
examination to show the current severity 
of his service-connected lumbosacral 
sprain.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should be asked to provide complete 
observations of the ranges of motion of 
the veteran's back, and, where possible, 
should provide medical findings in terms 
consistent with the current criteria for 
rating musculoskeletal disorders under 
38 C.F.R. § 4.71a, DC 5295.  All findings 
should be reported in detail accompanied 
by a complete rationale.  The examination 
report should include specific responses 
to the following medical questions:

a. What are the ranges of motion of 
the veteran's lumbosacral spine?

b. Does the veteran's lumbosacral 
spine exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

c. Does pain significantly limit 
functional ability during flare-ups 
or when the back is used repeatedly 
over a period of time (these 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

3.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



